 

 

Case 1:13-cv-07789-LGS Document 1560 Filed 02/11/21 Page 1 of 3

 

Siviec

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

No. 1:13-cv-07789-LGS
February 3th, 2021

Dear Sirs:

In reference to your Summary Notice of Certified Litigation Class received on January 24,
2021 by Simec International, S.A. de C.V. (the “Notice”), a Mexican Corporation addressed
at Av, Lazaro Cardenas #601, Edificio “A” 5° piso, interior 1, Colonia La Nogalera,
Guadalajara, Jalisco, 44470, Mexice (Simec); in accordance to the Legal Rights and Options
in the Action referred in the Notice, we, respectfully inform to you that Simec or any of its
controllers, or subsidiaries do not have any pending claim, action, trial, dispute or litigation
against the CS Defendants, as defined in the Notice, and/or against Credit Suisse Group
and/or Credit Suisse Securities (USA) LLC, in matter of Foreign Exchange Benchmark
Rates or any other matter in which Simec and the Defendants could have had any
relationship for reason of their respective business.

Therefore, this statement must serve as the request of Simec to be excluded from the
Litigation Class, as defined in the Notice, agreeing that Simec or any of its controllers or
subsidiaries will not be bound by future decisions of the Court, including any
determinations at trial on the Threshold issues, as defined in the Notice, and accepting that
Simec will not be able to participate in future class settlements.

 

 

 

 
 

Case 1:13-cv-07789-LGS Document 1560 Filed 02/11/21 Page 2 of 3

UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK
500 PEARL ST, NEW YORK (212) 805-0136

SIMEC INTERNATIONAL; S.A. DE C.V.

Av. Lazaro Cardenas No. 601, Edificio "A" 5to. Piso Int. 1
Colonia la Nogalera

Guadalajara

C.P. 44470 Mexico
 

Case 1:13-cv-07789-LGS Document 1560 Filed 02/11/21 Page 3 of 3

 

 

 

 

 

 

 

“za yzeny ICN) C

2c€9 1290 9900 bag? Loar if)

i

ii
“orn ie | |

 

VOIWSNIV 40 SULVIS GaLINN 1
HOA MEN WHOA MAN 2000!

18 STuWad 006
MYOA MIN JO LOI NYIHLNOS IHL HO4

“you y09 1H09 LOINLSIO SALVLS GaLINN 2

O13 it
Swele |3 RINSADY| enbied WEMIY WOUND D8rbP
G62} SBUeAeD Qezey "Ay
VHUEWTVOUNS “WUFIYBON v1
L “Ga “SUNSCUYO OHWZIT Ay ‘oZpPP
AQ 30 WS TWNOIWNUSIN: DaMIS
ASI. WS WWNOLWNHSLNI dawg * Me

P09) 06. /2°8 idx OO - 20-1202

 

 

 

 
